¶24 (concurring) — In affirming the Court of Appeals today, the majority articulates the proper framework for determining the admissibility of expert testimony; generally, expert testimony is admissible if “(1) the expert is *358qualified, (2) the expert relies on generally accepted theories in the scientific community, and (3) the testimony would be helpful to the trier of fact.” See majority at 352. While I concur with the majority’s articulation of the evidentiary framework that trial courts should utilize, I write to caution that our decision is not an endorsement of Tencer or the use of biomedical engineers in cases concerning soft tissue injuries caused by car accidents. Moreover, our decision in this case does not overrule Stedman v. Cooper, 172 Wn. App. 9, 292 P.3d 764 (2012), and Berryman v. Metcalf, 177 Wn. App. 644, 654, 312 P.3d 745 (2013), review denied, 179 Wn.2d 1026, 320 P.3d 718 (2014), or the sound analysis provided by the Court of Appeals, Division One, on the question of whether such testimony is helpful. See, e.g., Stedman, 172 Wn. App. 9.
Yu, J.
*358¶[25 The case-by-case nature of this inquiry stands for the proposition that an expert permitted to testify in a particular case does not bind future courts to automatically admit the same expert, even in a relatively analogous case. Rather, in the exercise of discretion, the trial court must perform a new fact-specific inquiry concerning the admissibility of an expert in every given case. Before allowing an expert to render an opinion, trial courts must scrutinize the expert’s underlying information and determine whether it is sufficient to form an opinion on the relevant issue to ensure that the opinion is not mere speculation, conjecture, or misleading to the trier of fact. Stedman, 172 Wn. App. at 18.
¶26 There is no “one size fits all” approach to collisions or injury threshold levels, or whether comparisons to daily activities are always relevant in a particular case. In this case, I am dubious whether an expert can testify about the forces involved in a particular car accident by looking at pictures of the defendant’s car taken three years after the collision, reviewing generic engineering data on a type of car, and a car repair bill. However, the trial court is in the best position to make these decisions after becoming famil*359iar with the record and the specific issues in each case. I respectfully concur.
Stephens, Wiggins, and González, JJ., concur with Yu, J.